 



Exhibit 10.3

      STATE OF RHODE ISLAND
KENT COUNTY   SUPERIOR COURT 

         
 
 x      
IN RE: GTECH HOLDINGS CORPORATION
 :   KC 06-202  
SHAREHOLDERS LITIGATION
 :      
 
 x      

STIPULATION OF SETTLEMENT
     This Stipulation of Settlement dated as of June 2, 2006 (the “Stipulation”)
is made and entered into in the above-captioned action by and among:
(1) Plaintiffs (on behalf of themselves and each of the Settlement
Class Members), by and through their counsel of record in the actions; and
(ii) the GTECH Defendants, by and through their respective counsel of record in
the actions. The Stipulation is intended by the Parties to fully, finally and
forever resolve, discharge and settle the Released Claims (as defined in ¶ 1.15
hereof), upon and subject to the terms and conditions hereof.
A. THE ACTIONS
     WHEREAS, on January 10, 2006, Lottomatica S.p.A. (“Lottomatica”); De
Agostini S.p.A. (“De Agostini”), Lottomatica’s majority shareholder; and GTECH
Holdings Corporation (“GTECH”) announced that Lottomatica and GTECH had entered
into an agreement (the “Merger Agreement”) pursuant to which Lottomatica will
acquire GTECH for $35.00 in cash per outstanding GTECH share, subject to certain
exceptions (the “Merger”).
     WHEREAS, subsequently plaintiffs Ralph Sellite and Claire Partners
(collectively “Plaintiffs”), respectively commenced separate actions on behalf
of GTECH public stockholders against GTECH and its directors (the “GTECH
Defendants”)

 



--------------------------------------------------------------------------------



 



(together with Plaintiffs, the “Parties”) and, in Claire Partners’ case,
Lottomatica (collectively with the GTECH Defendants, the “Defendants”)
challenging the Merger and Merger Agreement which actions were subsequently
consolidated by this Court into this action (collectively the “Action”).
     WHEREAS, the Action challenges the Merger and Merger Agreement and alleges,
inter alia, that Defendants breached their fiduciary duties, and/or aided and
abetted other Defendants’ breaches of their fiduciary duties by failing to
obtain adequate consideration for GTECH’s shareholders.
     WHEREAS, on February 27, 2006, following a review of the preliminary proxy
statement filed by GTECH on February 23, 2006, counsel for Plaintiff Ralph
Sellite sent a letter to counsel for the GTECH Defendants requesting the
disclosure of, inter alia, the following additional information to GTECH
shareholders concerning the Merger and Merger Agreement:

  (i)   The bases for Citigroup’s arrival at the discount rates utilized in its
Discounted Cash Flow Analysis.     (ii)   The bases for Houlihan Lokey’s arrival
at the discount rates utilized in its Discounted Cash Flow Analysis.     (iii)  
Whether the GTECH Board of Directors (the “Board”) interviewed any financial
advisors other than Citigroup prior to retaining Citigroup, and whether and to
what extent the Board considered Citigroup’s conflicts of interest in light of
its recent services to Lottomatica S.p.A.     (iv)   The price Messrs. Turner
and Patel deemed to be “acceptable” during discussions with the Board following
Party A’s initial communication.     (v)   The “business risks associated with
ongoing operations and industry trends” Messrs. Turner and Patel discussed with
the Board following Party A’s initial communication.

2



--------------------------------------------------------------------------------



 



  (vi)   The value management had placed on GTECH as of August 2, 2005, when
Messrs. Turner and Patel advised the Board “that a $35 per share price would be
consistent with management’s valuation of GTECH,” and how that valuation
compared to Citigroup’s at the same time.     (vii)   The specifics of
Citigroup’s “updated financial analysis of GTECH” as presented to the Board on
August 8, 2005, and how that analysis changed from prior analyses.     (viii)  
The “other considerations relating to pursuing the possibility of a sale of
GTECH” discussed by the Board on August 8, 2005.     (ix)   The factors
Citigroup used to determine which potential bidders “had a credible interest” in
acquiring GTECH, who would then be contacted at the Board’s request to negotiate
confidentiality agreements, and the number of parties Citigroup advised the
Board not to negotiate with.     (x)   The explanations given, if any, as to why
no recipient of the process letter distributed by Citigroup, other than Party A,
submitted a proposal with respect to the acquisition of GTECH.     (xi)   The
reason(s) why the Board directed Citigroup to advise Party A that an agreement
could be reached at a per share price of $35 a mere six days after Party A was
asked to increase its offer to $36 per share.     (xii)   The comments by the
Consortium to the draft merger agreement that were not accepted by Cravath
Swaine & Moore LLP (“Cravath”).     (xiii)   The “outstanding issues” that were
present as of October 24, 2005 between the Consortium and GTECH.     (xiv)   The
“outstanding issues” that were present as of December 12, 2005 between the
Consortium and GTECH.     (xv)   The “various conditions” proposed by
Lottomatica on December 13, 2005.     (xvi)   The “outstanding issues” that were
present between January 7, 2006 and January 9, 2006 between the Consortium and
GTECH.

3



--------------------------------------------------------------------------------



 



  (xvii)   The specific negotiations that took place between GTECH and
Lottomatica over the amount of the termination fee payable by GTECH in the
merger agreement.

     WHEREAS, the Claire Partners’ complaint also requests disclosure of, inter
alia, the following information:

  (i)   The basis for Mr. Turner and Mr. Patel’s view, at the board meetings in
the first week of August 2005, that “$35 would be consistent with management’s
valuation of GTECH.”     (ii)   The long-term impact of the “significant
acquisition of a gaming solutions company” that Mr. Turner and Mr. Patel
discussed at the August 2, 2005 board meeting.     (iii)   The basis for the
board’s determination at the August 8, 2005 and August 11, 2005 board meeting
that “it was [not] necessarily in the best interest of GTECH’s stockholders to
sell the company.”     (iv)   The basis of the board’s decision to inform the
Consortium that it would be willing to engage in negotiations for a sale of the
Company at $36 per share.     (v)   Efforts by the board to get a price higher
than $35 per share from Lottomatica.     (vi)   Effect of the updated business
plan presented at the December 12, 2005 board meeting on (a) the efforts to sell
the Company and (b) the proposed price per share of $35.     (vii)   The
criteria used by Citigroup to identify the potential strategic parties and
financial sponsors who might be interested in acquiring GTECH.     (viii)   With
regard to Citigroup’s Discounted Cash Flow Analysis, (a) the methodology
utilized by Citigroup to arrive at multiples ranging from 7.0x to 8.5x in order
to calculate GTECH’s terminal value at the end of fiscal year 2011; (b) the
methodology used by Citigroup to arrive at weighted average costs of capital
ranging from 7% to 8% and (c) whether Citigroup received any other updates on
estimates from management after November 21, 2005, including whether Citigroup
received any information in connection with the updated business plan that
management presented

4



--------------------------------------------------------------------------------



 



      to the Company’s board of directors on December 12, 2005, and if yes,
whether Citigroup conducted any additional analysis based on that information.  
  (ix)   The amount of fees that Citigroup has received from Lottomatica,
including any of its subsidiaries or affiliates, for services rendered in the
past two years.     (x)   The amount of fees that Citigroup anticipates
receiving from Lottomatica, including any of its subsidiaries or affiliates, for
its anticipated future.     (xi)   With regard to Houlihan Lokey’s Market
Multiple Approach analysis (a) the criteria used by Houlihan Lokey to select the
companies it analyzed for this analysis. and (b) whether Houlihan Lokey
conducted any analysis based on the trading prices of GTECH’s common stock after
September 12, 2005.     (xii)   With regard to Houlihan Lokey’s Discounted Cash
Flow analysis, the methodology used by Houlihan Lokey to arrive at a discount
rate of 8.5% to 9.5% and a range of terminal value multiples of 7.5x to 8.5x.  
  (xiii)   With regard to Houlihan Lokey’s Merger and Acquisition Transaction
Approach analysis (i) the criteria used by Houlihan Lokey to select the
transactions it analyzed for this analysis.     (xiv)   The amount of fees that
Houlihan Lokey has received from Lottomatica, including any of its subsidiaries
or affiliates, for services rendered in the past two years.     (xv)   The
amount of fees that Houlihan Lokey anticipates receiving from Lottomatica,
including any of its subsidiaries or affiliates, for its anticipated future.

     WHEREAS, the Parties engaged in lengthy discussions pertaining to the
production of documents by the GTECH Defendants.
     WHEREAS, the Parties executed a temporary confidentiality letter, and later
negotiated and agreed upon a formal confidentiality agreement governing document
disclosure and production pursuant to which the GTECH Defendants agreed to
produce

5



--------------------------------------------------------------------------------



 



documents pertaining to the Merger and the Merger Agreement (the
“Confidentiality Agreement”).
     WHEREAS, shortly thereafter, the GTECH Defendants produced approximately
12,205 pages of documents to Plaintiffs’ Counsel.
     WHEREAS, following the receipt of the documents by counsel for Plaintiffs,
the Parties engaged in negotiations pursuant to which the GTECH Defendants
agreed to make supplemental disclosures to GTECH shareholders, as described in
more detail in paragraph B(2.1) below.
     WHEREAS, on April 26, 2006, all Parties to the Claire Partners and Sellite
actions (except Lottomatica which has not been served) jointly moved to
consolidate the actions for all purposes.
     WHEREAS, on May 19, 2006 and May 23, 2006, Plaintiffs took the respective
depositions of Stavros Tsibiridis, a Managing Director of Citigroup Global
Markets Inc., and Robert M. Dewey Jr., GTECH’s Chairman of the Board, to confirm
the fairness of the proposed Settlement to the class. Having taken those
depositions and reviewed the documents that were produced, Plaintiffs have
concluded that this settlement is fair, adequate and reasonable.
     WHEREAS, the Parties recognize the tremendous time and expense that would
be incurred by further litigation in this matter and the uncertainties inherent
in any such litigation.
     WHEREAS, the Parties have concluded that their interests would be best
served by a settlement of the litigation herein.

6



--------------------------------------------------------------------------------



 



     WHEREAS, the GTECH Defendants have denied, and continue to deny, that
Defendants have committed any wrongdoing.
B. TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT
     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Plaintiffs
(for themselves and the Settlement Class Members) and the GTECH Defendants, by
and through their attorneys of record, that, subject to the approval of the
Court, the Action and the Released Claims shall be finally and fully
compromised, settled and released, and the Action shall be dismissed with
prejudice, as to all Parties, upon and subject to the terms and conditions of
the Stipulation as follows:
     1. Definitions
     As used in the Stipulation the following terms have the meanings specified
below:
     1.1 “Action” means the actions entitled Ralph Sellite v. GTECH Holdings
Corp., et. al., K.C. No. 06-0029 and Claire Partners v. W. Bruce Turner et. al.,
K.C. No. 06-202, which were consolidated on May 19, 2006.
     1.2 “Defendants” means the GTECH Defendants (as defined below) and
Lottomatica (as defined below).
     1.3 “Effective Date” or “Effective Date of the Settlement” shall be the
earliest business day after the occurrence of all of the events specified in ¶6.
     1.4 “Final Order and Judgment” means the judgment approving the Stipulation
to be rendered by the Court, substantially in the form of Exhibit C attached
hereto.
     1.5 “GTECH” means GTECH Holdings Corporation and any of its predecessors,
successors, parents, subsidiaries, divisions or affiliates.

7



--------------------------------------------------------------------------------



 



     1.6 “GTECH Defendants” means GTECH Holdings Corporation and the Individual
Defendants (as defined below).
     1.7 “Individual Defendants” means W. Bruce Turner, Robert M. Dewey, Jr.,
Paget L. Alves, Christine M. Cournoyer, Burnett W. Donoho, The RT. Hon. Sir
Jeremy Hanley KCMG, Philip R. Lochner, Jr., James F. McCann, and Anthony Ruys.
     1.8 “Lottomatica” means Lottomatica S.p.A. and any of its predecessors,
successors, parents, subsidiaries, divisions or affiliates.
     1.9 “Merger” or “Merger Agreement” means the agreement pursuant to which
Lottomatica will acquire GTECH for $35.00 in cash per outstanding GTECH share,
subject to certain exceptions.
     1.10 “Notice” means the Notice of Pendency and Proposed Settlement of
Class Action substantially in the form of Exhibit B as attached hereto or as
modified pursuant to agreement of the Parties.
     1.11 “Parties” means, collectively, each of the GTECH Defendants and
Plaintiffs on behalf of themselves and the members of the Settlement Class.
     1.12 “Person” means any individual, corporation, partnership, limited
partnership, limited liability company or partnership, association, joint stock
company, estate, legal representative, trust, unincorporated association,
government or any political subdivision or agency thereof, or business or legal
entity and their spouses, heirs, predecessors, successors, representatives, or
assignees.
     1.13 “Plaintiffs” mean Ralph Sellite and Claire Partners.
     1.14 “Plaintiffs’ Counsel” means The Brualdi Law Firm, 29 Broadway,
Suite 2400, New York, New York 10006; Lerach Coughlin Stoia Geller Rudman &
Robbins,

8



--------------------------------------------------------------------------------



 



LLP 197 S. Federal Highway, Suite 200, Boca Raton, Florida 33432; Barry J.
Kusinitz, 155 South Main Street, Suite 405, Providence, Rhode Island 02903; and
Stephen E. Breggia, Breggia Bowen & Grande, 395 Smith Street, Providence, Rhode
Island 02908.
     1.15 “Released Claims” shall mean all claims and rights, whether known or
unknown, against the Defendants and their corresponding Released Parties,
belonging to Plaintiffs and any or all members of the putative class and their
present or past heirs, executors, estates, administrators, predecessors,
successors, assigns, parents, subsidiaries, associates, affiliates, employers,
employees, agents, consultants, insurers, directors, managing directors,
officers, partners, principals, members, attorneys, accountants, financial and
other advisors, investment bankers, underwriters, lenders, and any other
representatives of any of these persons and entities (including, without
limitation, any claims, whether direct, derivative, representative or in any
other capacity, arising under federal, state, local, statutory or common law or
any other law, rule or regulation, including the law of any jurisdiction outside
of the United States) that relate in any way to any violation of state, federal
or any foreign country’s securities laws, any misstatement or omission, any
breach of duty, any negligence or fraud (or any other alleged wrongdoing or
misconduct) and relating in any way to the Merger; or any other claims relating
to the Merger, the fiduciary and other duties owed by Defendants to shareholders
of GTECH in connection therewith, Defendants’ disclosure obligations under
federal, state or any other law in connection with the Merger, and any other
claim (other than claims for appraisal) related in any way to any of the
foregoing. Shareholder claims for appraisal of their shares pursuant to Section
262 of the Delaware General Corporation Law, and claims to enforce the
Settlement are excluded from this release.

9



--------------------------------------------------------------------------------



 



     1.16 “Released Parties” means the GTECH Defendants, Lottomatica, De
Agostini, and all of their present or past heirs, executors, estates,
administrators, predecessors, successors, assigns, parents, subsidiaries,
associates, affiliates, employees, agents, consultants, insurers, directors,
managing directors, officers, partners, principals, members, attorneys,
accountants, financial and other advisors, investment bankers, underwriters,
lenders, and any other representatives of any of these persons or entities.
     1.17 “Scheduling Order” means the proposed order substantially in the form
of Exhibit A as attached hereto.
     1.18 “Settled Claims” means the Released Claims against the Released
Parties.
     1.19 “Settlement” means the settlement contemplated by this Stipulation.
     1.20 “Settlement Class” means all persons or entities who owned GTECH
common stock on January 10, 2006, and all of their successors in interest and
transferees, immediate and remote, through and including the closing of the
Merger and Merger Agreement, but not Defendants and persons or entities related
to or affiliated with Defendants.
     1.21 “Settlement Class Member” or “Member of the Settlement Class” mean any
person who falls within the definition of the Settlement Class as set forth in ¶
1.20 herein.
     1.22 “Settlement Hearing” means the final hearing to be held by the Court
to determine whether the Settlement should be approved as fair, reasonable and
adequate.
     1.23 “Unknown Claims” means claims that Defendants, Plaintiffs, any or all
members of the putative class, and any or all other persons and entities whose
claims are being released, do not know or suspect to exist, which, if known by
him, her or it,

10



--------------------------------------------------------------------------------



 



might affect his, her or its agreement to release the Released Parties, the
Released Claims or Defendants’ Claims, or might affect his, her or its decision
to object or not to object to the Settlement.
     2. The Settlement
     2.1 As consideration for the settlement, the GTECH Defendants disclosed the
following information (the “Supplemental Disclosures”), which was sought in the
February 27, 2006 letter by counsel for Plaintiff Sellite and/or in Plaintiff
Claire Partners’ complaint, in the definitive proxy statement which GTECH filed
with the SEC and circulated to GTECH’s shareholders in connection with seeking
shareholders’ vote on the Merger Agreement on or about May 8, 2006 (the
“Definitive Proxy Statement”):

  (i)   The basis for Mr. Turner and Mr. Patel’s view, at the board meetings in
the first week of August 2005, that “$35 would be consistent with management’s
valuation of GTECH.”     (ii)   The long-term impact of the “significant
acquisition of a gaming solutions company” that Mr. Turner and Mr. Patel
discussed at the August 2, 2005 board meeting.     (iii)   The basis for the
board’s determination at the August 8, 2005 and August 11, 2005 board meeting
that “it was [not] necessarily in the best interest of GTECH’s stockholders to
sell the company.”     (iv)   The basis of the board’s decision to inform the
Consortium that it would be willing to engage in negotiations for a sale of the
Company at $36 per share.     (v)   Efforts by the board to get a price higher
than $35 per share from Lottomatica.     (vi)   Effect of the updated business
plan presented at the December 12, 2005 board meeting on (a) the efforts to sell
the Company and (b) the proposed price per share of $35.

11



--------------------------------------------------------------------------------



 



  (vii)   The criteria used by Citigroup to identify the potential strategic
parties and financial sponsors who might be interested in acquiring GTECH.    
(viii)   With regard to Citigroup’s Discounted Cash Flow Analysis, (a) the
methodology utilized by Citigroup to arrive at multiples ranging from 7.0x to
8.5x in order to calculate GTECH’s terminal value at the end of fiscal year
2011; (b) the methodology used by Citigroup to arrive at weighted average costs
of capital ranging from 7% to 8% and (c) whether Citigroup received any other
updates on estimates from management after November 21, 2005, including whether
Citigroup received any information in connection with the updated business plan
that management presented to the Company’s board of directors on December 12,
2005, and if yes, whether Citigroup conducted any additional analysis based on
that information.     (ix)   The amount of fees that Citigroup has received from
Lottomatica, including any of its subsidiaries or affiliates, for services
rendered in the past two years.     (x)   The amount of fees that Citigroup
anticipates receiving from Lottomatica, including any of its subsidiaries or
affiliates, for its anticipated future.     (xi)   With regard to Houlihan
Lokey’s Market Multiple Approach analysis (a) the criteria used by Houlihan
Lokey to select the companies it analyzed for this analysis and (b) whether
Houlihan Lokey conducted any analysis based on the trading prices of GTECH’s
common stock after September 12, 2005.     (xii)   With regard to Houlihan
Lokey’s Merger and Acquisition Transaction Approach analysis (i) the criteria
used by Houlihan Lokey to select the transactions it analyzed for this analysis.
    (xiii)   With regard to Houlihan Lokey’s Discounted Cash Flow Analysis, the
bases for Houlihan Lokey’s arrival at the discount rate.     (xiv)   The amount
of fees that Houlihan Lokey has received from Lottomatica, including any of its
subsidiaries or affiliates, for services rendered in the past two years.    
(xv)   The amount of fees that Houlihan Lokey anticipates receiving from
Lottomatica, including any of its subsidiaries or affiliates, for its
anticipated future.

12



--------------------------------------------------------------------------------



 



  (xvi)   Whether the GTECH Board of Directors (the “Board”) interviewed any
financial advisors other than Citigroup prior to retaining Citigroup, and
whether and to what extent the Board considered Citigroup’s conflicts of
interest in light of its recent services to Lottomatica S.p.A.     (xvii)   The
price Messrs. Turner and Patel deemed to be “acceptable” during discussions with
the Board following Party A’s initial communication.     (xviii)   The “business
risks associated with ongoing operations and industry trends” Messrs. Turner and
Patel discussed with the Board following Party A’s initial communication.    
(xix)   The value management had placed on GTECH as of August 2, 2005, when
Messrs. Turner and Patel advised the Board “that a $35 per share price would be
consistent with management’s valuation of GTECH,” and how that valuation
compared to Citigroup’s at the same time.     (xx)   The specifics of
Citigroup’s “updated financial analysis of GTECH” as presented to the Board on
August 8, 2005, and how that analysis changed from prior analyses.     (xxi)  
The “other considerations relating to pursuing the possibility of a sale of
GTECH” discussed by the Board on August 8, 2005.     (xxii)   The factors
Citigroup used to determine which potential bidders “had a credible interest” in
acquiring GTECH, who would then be contacted at the Board’s request to negotiate
confidentiality agreements, and the number of parties Citigroup advised the
Board not to negotiate with.     (xxiii)   The explanations given, if any, as to
why no recipient of the process letter distributed by Citigroup, other than
Party A, submitted a proposal with respect to the acquisition of GTECH.    
(xiv)   The reason(s) why the Board directed Citigroup to advise Party A that an
agreement could be reached at a per share price of $35 a mere six days after
Party A was asked to increase its offer to $36 per share.     (xxv)   The
comments by the Consortium to the draft merger agreement that were not accepted
by Cravath Swaine & Moore LLP (“Cravath”).

13



--------------------------------------------------------------------------------



 



  (xxvi)   The “outstanding issues” that were present as of October 24, 2005
between the Consortium and GTECH.     (xxvii)   The “outstanding issues” that
were present as of December 12, 2005 between the Consortium and GTECH.    
(xxviii)   The “various conditions” proposed by Lottomatica on December 13,
2005.     (xxix)   The “outstanding issues” that were present between January 7,
2006 and January 9, 2006 between the Consortium and GTECH.     (xxx)   The
specific negotiations that took place between GTECH and Lottomatica over the
amount of the termination fee payable by GTECH in the merger agreement.

     2.2 The GTECH Defendants specifically acknowledge that the pendency and
prosecution of the Action, the efforts of the Plaintiffs and Plaintiffs’
counsel, and the GTECH Defendants’ desire to settle the Action, were the sole
cause of the GTECH Defendants’ agreement to make the additional disclosures
detailed in paragraph 2.1.
     3. Notice Order and Settlement Hearing
     3.1 Within five (5) business days after execution of the Stipulation, the
Parties shall submit the Stipulation together with its exhibits to the Court and
shall apply for entry of the Scheduling Order requesting, inter alia,
certification of the Settlement Class pursuant to Rhode Island Superior Court
Rules of Civil Procedure 23(a)(1)-(4) and 23(b)(1) and (2), preliminary approval
of the Settlement set forth in the Stipulation, and approval for the mailing of
the Notice (as defined in ¶1.10) which shall include the general terms of the
Settlement set forth in the Stipulation and the date of the Settlement Hearing
as defined in ¶ 1.22 above.

14



--------------------------------------------------------------------------------



 



     3.2 The GTECH Defendants shall assume administrative responsibility for and
pay the costs of giving whatever notice to the Settlement Class the Court
requires. Counsel for the Parties shall cooperate to provide Notice to the
Settlement Class in accordance with the Notice Order. Prior to the Settlement
Hearing, the GTECH Defendants’ counsel shall file with the Court an appropriate
affidavit or declaration with respect to preparing and mailing of the Notice to
the Settlement Class.
     3.3 The Parties shall request that after Notice is given, the Court hold a
Settlement Hearing and approve the settlement of the Action as set forth herein
as soon as convenient for the Court.
     4. Releases
     4.1. Upon the Effective Date, Plaintiffs and each of the Members of the
Settlement Class shall be deemed to have, and by operation of the Final Order
and Judgment shall have fully, finally, and forever released, relinquished and
discharged all Released Claims (including the Unknown Claims) against the
Released Parties.
     4.2. Also, upon the Effective Date, Defendants and the Released Parties
shall release Plaintiffs and their counsel from any and all claims, including
unknown claims, against them arising out of or pertaining to the bringing and
prosecution of the Action (“Defendants’ Claims”).
     4.3 Upon the Effective Date, Defendants, Plaintiffs, all Members of the
Settlement Class, and all other persons and entities whose claims are being
released, shall be deemed to have, and shall have, expressly waived and
relinquished, to the fullest extent permitted by law, the provisions, rights and
benefits of § 1542 of the California Civil Code, which provides as follows:

15



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS, WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
     4.4. Upon the Effective Date of the Settlement, Defendants, Plaintiffs, all
members of the putative class, and all other persons and entities whose claims
are being released, also shall be deemed to have, and shall have, waived any and
all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, or the law of any
jurisdiction outside of the United States, which is similar, comparable or
equivalent to § 1542 of the California Civil Code. Plaintiffs, on behalf of the
putative class, acknowledge that members of the putative class may discover
facts in addition to or different from those that they now know or believe to be
true with respect to the subject matter of this release, but that it is their
intention, on behalf of the putative class, fully, finally and forever to settle
and release the Released Claims, including Unknown Claims, as that term is
defined herein.
     5. Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses
     The GTECH Defendants acknowledge that Plaintiffs’ Counsel have a claim for
attorneys’ fees and reimbursement of expenses in this action based upon the
benefits which the settlement has and will provide to GTECH’s public
stockholders, and that, rather than continuing to litigate this issue, the
Parties (after negotiating the other elements of the settlement) agreed that,
subject to Court approval of the settlement, GTECH will cause to be paid to
Plaintiffs’ Counsel the sum of $700,000.00 in settlement of this claim for
attorneys’ fees and expenses. The payment of this amount in settlement

16



--------------------------------------------------------------------------------



 



of this claim for attorneys’ fees and expenses will be made by GTECH within five
(5) days after the date on which an order and final judgment approving the
Settlement is entered by the trial Court, subject to Plaintiffs’ Counsel’s joint
and several obligations to make refunds or repayment to the Company or its
successor in interest if, as a result of any appeal and/or further proceedings
on remand, or successful collateral attack, the fee or costs award is reduced or
reversed. Notwithstanding the preceding sentence, the payments shall not be
required to be made unless and until one business day following: (i) the Merger
being approved by GTECH shareholders; and (ii) the closing of the Merger occurs.
The fee and expense award will not be paid out of amounts that would otherwise
have been paid to GTECH’s public stockholders. At the time the fees and expenses
are paid they shall be paid by check made payable to The Brualdi Law Firm as
receiving agent for Plaintiffs’ Counsel. The GTECH Defendants will not appeal
from any order with respect to the award of attorneys’ fees and expenses
provided that such fees and expenses do not exceed $700,000.00 and agree not to
oppose Plaintiffs’ Counsel’s entitlement to this fee both at the trial court and
on any appeal by class members.
     6. Conditions of Settlement, Effect of Disapproval, Cancellation or
Termination
     The consummation of the Settlement is subject to and contingent upon the
occurrence of each of the following events:

  (a)   The Court’s final approval of the Settlement Agreement and entry of the
Final Order and Judgment (substantially in the form submitted by the Parties or
as modified pursuant to an agreement by all Parties and including certification
by the Court of a class as described in paragraph 3.1 above);

17



--------------------------------------------------------------------------------



 



  (b)   The Final Order and Judgment becoming final, which shall occur one
business day following the later of the following events: (i) the date upon
which the time expires for filing or noticing any appeal of the Final Order and
Judgment to be provided for in the Settlement Agreement and (ii) if there is an
appeal or appeals, the completion, in a manner that affirms and leaves in place
the Final Order and Judgment without any material modification, of all
proceedings arising out of the appeal or appeals (including, but not limited to,
the expiration of all deadlines for motions for reconsideration, all proceedings
ordered on remand, and all proceedings arising out of any subsequent appeal or
appeals following decisions on remand); and     (c)   Approval of the Merger by
GTECH shareholders and the closing of the Merger.

     E. MISCELLANEOUS PROVISIONS
     7.1 The Parties: (a) acknowledge that it is their intent to consummate this
agreement; and (b) agree to cooperate to the extent reasonably necessary to
effectuate and implement all terms and conditions of the Stipulation in a timely
manner and to exercise their best efforts to accomplish the foregoing terms and
conditions of the Stipulation to the extent permitted by law and in accord with
their respective fiduciary duties.
     7.2 The Parties intend this Settlement to be a final and complete
resolution of all disputes between them with respect to this Action. The
Settlement compromises claims that are contested and shall not be deemed an
admission by any of the Parties as to

18



--------------------------------------------------------------------------------



 



the merits of any claim or defense. The Parties agree that the Settlement was
negotiated in good faith by the Parties, and reflects a settlement that was
reached voluntarily after consultation with competent legal counsel. The Parties
reserve their right to rebut, in a manner that such party determines to be
appropriate, any contention made in any public forum that this Action was
brought or defended in bad faith or without a reasonable basis.
     7.3 Plaintiffs will not aid other individuals or classes that may file
lawsuits against the GTECH Defendants (concerning the allegations of this
Action) in the future. Notwithstanding the above, this paragraph does not apply
to any aid that may be given to any governmental authority, nor does it prohibit
plaintiffs from responding to any subpoena or legal process.
     7.4 Neither the Stipulation nor the Settlement contained therein, nor any
negotiations, discussions and proceedings in connection with the Stipulation,
shall constitute any evidence, or any admission by any of Defendants or the
Released Parties, that any acts of wrongdoing have been committed and shall not
be deemed to create any inference that there is any liability on the part of any
of Defendants or the Released Parties. The Stipulation and all negotiations,
discussions and proceedings in connection with this Stipulation shall not be
offered or received in evidence or used for any other purpose in this or any
other proceeding in any court, administrative agency, arbitration forum or other
tribunal other than as may be necessary to enforce the terms of the Stipulation.
The Parties also agree to cooperate to prevent, stay or seek dismissal of or
oppose entry of any interim or final relief in favor of any Member of the
Settlement Class in any other litigation against any of the Parties that
challenges the Settlement, the Merger Agreement, the Merger or otherwise
involves a Settled Claim.

19



--------------------------------------------------------------------------------



 



     7.5 All of the exhibits to the Stipulation are material and integral parts
hereof and are fully incorporated herein by this reference.
     7.6 The Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all Parties or their respective successors in
interest.
     7.7 The Stipulation and the exhibits attached hereto constitute the entire
agreement among the Parties and no representations, warranties or inducements
have been made to any party concerning the Stipulation or its exhibits other
than the representations, warranties and covenants contained and memorialized in
such documents. Except as otherwise provided herein, each party shall bear its
own costs.
     7.8 Plaintiffs’ Counsel, on behalf of the Settlement Class, are expressly
authorized by the Plaintiffs to take all appropriate actions required or
permitted to be taken by the Settlement Class pursuant to the Stipulation to
effectuate its terms and also are expressly authorized to enter into any
modifications or amendments to the Stipulation on behalf of the Settlement Class
which they deem appropriate.
     7.9 Each counsel or other person executing the Stipulation or any of its
exhibits on behalf of any party hereto hereby warrants that such person has the
full authority to do so.
     7.10 The Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. A complete set of original executed counterparts shall be filed with
the Court.
     7.11 The Stipulation shall be binding upon, and inure to the benefit of,
the successors and assigns of the Parties.

20



--------------------------------------------------------------------------------



 



     7.12 The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Stipulation, and all Parties submit to the
jurisdiction of the Court for purposes of implementing and enforcing the
Settlement embodied in the Stipulation.
     7.13 The Stipulation and the exhibits hereto shall be considered to have
been negotiated, executed and delivered, and to be wholly performed, in the
State of Rhode Island, and the rights and obligations of the Parties shall be
construed and enforced in accordance with, and governed by, the internal,
substantive laws of the State of Rhode Island without giving effect to that
state’s choice of law principles.
     7.14 All agreements made and orders entered during the course of this
Action relating to the confidentiality of information shall survive the
Stipulation.
     IN WITNESS WHEREOF, the Parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, dated as of June 2, 2006.

          Dated: June 2, 2006  THE BRUALDI LAW FIRM
      By:           Richard Brualdi        29 Broadway, 24th Floor
New York, NY 10006
(212) 952-0602     

            Attorneys for Plaintiff Claire Partners and the
Putative Class

LERACH COUGHLIN STOIA
GELLER RUDMAN & ROBBINS LLP
      By:           Jonathan M. Stein           

21



--------------------------------------------------------------------------------



 



         

Stuart A. Davidson
197 S. Federal Highway, Suite 200
Boca Raton, Florida 33432
(561) 750-3000
Attorneys for Plaintiff Ralph
Sellite and the Putative Class

            CRAVATH, SWAINE & MOORE LLP
      By:           Michael A. Paskin        Michael T. Reynolds
825 Eighth Avenue
New York, NY 10019
(212) 474-1000     

Attorneys for Defendants W. Bruce Turner,Robert M. Dewey, Jr., Paget L. Alves,
Christine M. Cournoyer, Burnett W. Donoho, The Rt. Hon. Sir Jeremy Hanley, KCMG,
Philip P. Lochner, Jr., James F. McCann, Anthony Ruys, and GTECH Holdings
Corporation

22



--------------------------------------------------------------------------------



 



STATE OF RHODE ISLAND
KENT COUNTY   SUPERIOR COURT 

         
 
 x      
IN RE: GTECH HOLDINGS CORPORATION
 :   KC 06-202  
SHAREHOLDERS LITIGATION
 :      
 
 x      

(EXHIBIT A)
ORDER PRELIMINARILY APPROVING SETTLEMENT
AND PROVIDING FOR NOTICE
     WHEREAS two class actions are pending before the Court entitled Ralph
Sellite v. GTECH Holdings Corp., et. al., K.C. No. 06-0029 and Claire Partners
v. W. Bruce Turner et. al., K.C. No. 06-202 (collectively the “Action”);
     WHEREAS the parties have applied for an order approving the settlement of
the Action, in accordance with a Stipulation of Settlement dated as of June 2,
2006 (the “Stipulation”), which sets forth the terms and conditions for a
proposed settlement of the Action and for dismissal of the Action with prejudice
upon the terms and conditions set forth therein; and the Court has read and
considered the Stipulation and the exhibits annexed thereto; and
     WHEREAS all defined terms contained herein shall have the same meanings as
set forth in the Stipulation.
NOW, THEREFORE, IT IS HEREBY ORDERED:
     1. Pursuant to Rhode Island Superior Court Rules of Civil Procedure
23(a)(1)-(4) and 23(b)(1) and (2), the Court hereby certifies, for purposes of
effectuating this settlement only, a settlement class of all persons or entities
who owned GTECH Holdings Corporation (“GTECH”) common stock on January 10, 2006,
and all of their successors in interest and transferees, immediate and remote,
through and including the

 



--------------------------------------------------------------------------------



 



closing of the Merger and Merger Agreement (as defined in ¶ 1.9 of the
Stipulation), but not Defendants and persons or entities related to or
affiliated with Defendants.
     2. With respect to the Settlement Class, this Court preliminarily finds and
concludes that: (a) the class is so numerous that joinder of all members is
impracticable; (b) there are questions of fact or law common to the class, which
common questions predominate over any questions affecting only individual
members; (c) Plaintiffs will fairly and adequately protect the interest of the
class; and (d) a class action is an appropriate method for the fair and
efficient adjudication of the controversy.
     3. The Court does hereby preliminarily approve the Stipulation and the
settlement set forth therein, subject to further consideration at the Settlement
Hearing described below.
     4. A hearing (the “Settlement Hearing”) shall be held before this Court on
___, 2006, at ___:00 _.m., before the Honorable O. Rogeriee Thompson at the Kent
County Superior Court, Rhode Island, Leighton Judicial Complex, 222 Quaker Lane,
Warwick, Rhode Island 02886, to determine whether the proposed settlement of the
Action on the terms and conditions provided for in the Stipulation is fair,
reasonable and adequate to the Settlement Class and should be approved by the
Court; and whether a Final Order and Judgment as provided in the Stipulation
should be entered herein. The Court may adjourn the Settlement Hearing without
further notice to the Members of the Settlement Class.
     5. The Court approves, as to form and content, the Notice of Pendency and
Proposed Settlement of Class Action (the “Notice”), annexed as Exhibit B to the
Stipulation, for publication and finds that the mailing and distribution of the
Notice

2



--------------------------------------------------------------------------------



 



substantially in the manner and form set forth in ¶¶ 6 and 7 of this Order meets
the requirements of Rhode Island Superior Court Rule of Civil Procedure 23(d)
and due process, and is the best notice practicable under the circumstances and
shall constitute due and sufficient notice to all persons entitled thereto.
     6. Counsel for the GTECH Defendants are hereby ordered to supervise and
administer the notice procedure as more fully set forth below.
          (a) Not later than four (4) calendar days after the date of entry of
this Order (the “Notice Date”), the GTECH Defendants shall cause a copy of the
Notice substantially in the form annexed to the Stipulation as Exhibit B to be
mailed by first class mail to all Members of the Settlement Class who can be
identified with reasonable effort as being members of the class; and
          (b) At least seven (7) calendar days prior to the Settlement Hearing,
counsel for the GTECH Defendants shall file with the Court proof, by affidavit
or declaration, of such mailing and publishing.
     7. Nominees who held GTECH common stock as of January 10, 2006, or at any
time thereafter through and including ___, for the beneficial ownership of
another shall mail the Notice to all such beneficial owners of such stock within
seven (7) calendar days after receipt thereof.
     8. All Members of the Settlement Class shall be bound by all determinations
and judgments in the Action concerning the settlement, whether favorable or
unfavorable to the Settlement Class.
     9. Any Settlement Class Member may enter an appearance in the Action, at
his, her or its or her own expense, individually or through counsel of his, her
or its own

3



--------------------------------------------------------------------------------



 



choice. If the Settlement Class Member does not enter an appearance, he, she or
it will be represented by Plaintiffs’ Counsel.
     10. Any Member of the Settlement Class may appear and show cause, if he,
she or it has any reason why the proposed settlement of the Action should or
should not be approved as fair, reasonable and adequate, or why the Final Order
and Judgment should or should not be entered thereon provided, however, that no
Settlement Class Member shall be heard or entitled to contest the approval of
the terms and conditions of the proposed settlement or, if approved, the Final
Order and Judgment to be entered thereon approving the same unless that person
has delivered by hand or sent by first class mail written objections and copies
of any papers and briefs, such that they are received on or before fourteen
(14) calendar days before the Settlement Hearing by Jonathan Stein, Lerach
Coughlin Stoia Geller Rudman & Robbins, LLP, 197 S. Federal Highway, Suite 200,
Boca Raton, Florida 33432 and Michael A. Paskin, Cravath, Swaine & Moore, LLP,
825 Eighth Avenue, New York, New York 10019, and filed said objections, papers
and briefs with the Clerk for the Circuit Court for the Kent County Superior
Court, Leighton Judicial Complex, 222 Quaker Lane, Warwick, Rhode Island 02886,
on or before the same date. Any Member of the Settlement Class who does not make
his, her or its objection in the manner provided shall be deemed to have waived
such objection and shall forever be foreclosed from making any objection to the
fairness or adequacy of the proposed settlement as incorporated in the
Stipulation unless otherwise ordered by the Court.
     11. All papers including memoranda or briefs in support of the settlement
shall be filed and served seven (7) calendar days prior to the Settlement
Hearing.

4



--------------------------------------------------------------------------------



 



     12. Neither the Stipulation, nor any of its terms or provisions, nor any of
the negotiations or proceedings connected with it, shall be construed as an
admission or concession by Defendants of the truth of any of the allegations in
the Action, or of any liability, fault, or wrongdoing of any kind.
     13. The Court reserves the right to adjourn the date of the Settlement
Hearing without further notice to the Members of the Settlement Class, and
retains jurisdiction to consider all further applications arising out of or
connected with the proposed settlement. The Court may approve the settlement,
with such modifications as may be agreed to by the Parties, if appropriate,
without further notice to the Settlement Class.

              IT IS SO ORDERED.        
 
           
Dated:
           
 
           
 
          Superior Court Judge

5



--------------------------------------------------------------------------------



 



STATE OF RHODE ISLAND
KENT COUNTY   SUPERIOR COURT 

         
 
 x      
IN RE: GTECH HOLDINGS CORPORATION
 :   KC 06-202  
SHAREHOLDERS LITIGATION
 :      
 
 x      

(EXHIBIT B)
NOTICE OF PENDENCY AND
PROPOSED SETTLEMENT OF CLASS ACTION

     
TO:
  ALL PERSONS AND ENTITIES WHO OWNED GTECH HOLDINGS CORPORATION (“GTECH”) COMMON
STOCK ON JANUARY 10, 2006, AND ALL OF THEIR SUCCESSORS IN INTEREST AND
TRANSFEREES, IMMEDIATE AND REMOTE, THROUGH AND INCLUDING THE CLOSING OF THE
MERGER AND MERGER AGREEMENT, BUT NOT DEFENDANTS AND PERSONS OR ENTITIES RELATED
TO OR AFFILIATED WITH DEFENDANTS.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THIS NOTICE RELATES TO A
PROPOSED SETTLEMENT OF THIS CLASS ACTION AND, IF YOU ARE A CLASS MEMBER,
CONTAINS IMPORTANT INFORMATION AS TO YOUR RIGHTS CONCERNING THE SETTLEMENT
DESCRIBED BELOW.
I. PURPOSE OF THIS NOTICE
     This notice (the “Notice”) is given pursuant to an Order of the Kent
County, Rhode Island Superior Court, (the “Court”) entered in the
above-captioned action on ___, 2006 (the “Scheduling Order”). The purpose of
this Notice is to inform you of the pendency and proposed settlement of the
above-captioned action (the “Action”)(the “Settlement”), and the Court’s
conditional certification of a class (the

 



--------------------------------------------------------------------------------



 



“Class”) for purposes of the Settlement, and to notify you of your right to
participate in a hearing to be held on ___, 2006 at ___ ___.m., before the Court
at the Kent County Courthouse, Leighton Judicial Complex, 222 Quaker Lane,
Warwick, Rhode Island 02886 (the “Settlement Hearing”) to determine whether the
Court should approve the Settlement as fair, reasonable, adequate and in the
best interests of the Class; whether the Class should be permanently certified
pursuant to Rhode Island Superior Court Rules of Civil Procedure 23(a)(1) –
(4) and 23(b)(1) and (2); and whether a judgment should be entered dismissing
the Action with prejudice on the merits and releasing all Released Parties from
all Settled Claims (the “Final Order and Judgment”). (All terms not defined
herein shall have the meanings set forth in the parties’ Stipulation of
Settlement dated June 2, 2006 (the “Stipulation”).)
     The Court has determined that for purposes of the Settlement only, the
Action shall be conditionally maintained as a class action under Rhode Island
Superior Court Rules of Civil Procedure 23(a)(1) – (4) and 23(b)(1) and (2) on
behalf of the Class. At the Settlement Hearing, the Court will also consider
whether the Class should be permanently certified pursuant to Rhode Island
Superior Court Rules of Civil Procedure 23(a)(1) – (4) and 23(b)(1) and (2) and
whether plaintiffs and their counsel have adequately represented the Class.
     This Notice describes the rights that you may have pursuant to the
Settlement and what steps you may, but are not required to, take in relation to
the Settlement.
     If the Court approves the Settlement, the parties will ask the Court at the
Settlement Hearing to enter the Final Order and Judgment.

2



--------------------------------------------------------------------------------



 



     The Court has reserved the right to adjourn the Settlement Hearing without
further notice to the Class other than by announcement at the Settlement Hearing
or any adjournment thereof. The Court has further reserved the right to approve
the Settlement at or after the Settlement Hearing with such modifications as may
be consented to by the parties to the Stipulation and without further notice to
the members of the Class.
II. HISTORY AND BACKGROUND OF THE SETTLEMENT
THE FOLLOWING RECITATION DOES NOT CONSTITUTE FINDINGS OF THE COURT. IT IS BASED
ON THE STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION
OF ANY OPINION OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES.
     On January 10, 2006, Lottomatica S.p.A. (“Lottomatica”); De Agostini S.p.A.
(“De Agostini”), Lottomatica’s majority shareholder; and GTECH announced that
Lottomatica and GTECH had entered into an agreement (the “Merger Agreement”)
pursuant to which Lottomatica will acquire GTECH for $35.00 in cash per
outstanding GTECH share, subject to certain exceptions (the “Merger”).
     Plaintiffs Ralph Sellite and Claire Partners (collectively “Plaintiffs”),
respectively commenced separate actions on behalf of GTECH public stockholders
against GTECH and its directors (the “GTECH Defendants”) (together with
Plaintiffs the “Parties”) and, in Claire Partners’ case, Lottomatica
(collectively with the GTECH Defendants, the “Defendants”) challenging the
Merger and Merger Agreement (collectively the “Action”).
     The Action challenges the Merger and Merger Agreement and alleges, inter
alia, that Defendants breached their fiduciary duties, and/or aided and abetted
other Defendants’ breaches of their fiduciary duties by failing to obtain
adequate consideration for GTECH’s shareholders.

3



--------------------------------------------------------------------------------



 



     On February 27, 2006, following a review of the preliminary proxy statement
filed by GTECH on February 23, 2006, counsel for Plaintiff Ralph Sellite sent a
letter to counsel for the GTECH Defendants requesting the disclosure of, inter
alia, the following additional information to GTECH shareholders concerning the
Merger and Merger Agreement:

  (i)   The bases for Citigroup’s arrival at the discount rates utilized in its
Discounted Cash Flow Analysis.     (ii)   The bases for Houlihan Lokey’s arrival
at the discount rates utilized in its Discounted Cash Flow Analysis.     (iii)  
Whether the GTECH Board of Directors (the “Board”) interviewed any financial
advisors other than Citigroup prior to retaining Citigroup, and whether and to
what extent the Board considered Citigroup’s conflicts of interest in light of
its recent services to Lottomatica S.p.A.     (iv)   The price Messrs. Turner
and Patel deemed to be “acceptable” during discussions with the Board following
Party A’s initial communication.     (v)   The “business risks associated with
ongoing operations and industry trends” Messrs. Turner and Patel discussed with
the Board following Party A’s initial communication.     (vi)   The value
management had placed on GTECH as of August 2, 2005, when Messrs. Turner and
Patel advised the Board “that a $35 per share price would be consistent with
management’s valuation of GTECH,” and how that valuation compared to Citigroup’s
at the same time.     (vii)   The specifics of Citigroup’s “updated financial
analysis of GTECH” as presented to the Board on August 8, 2005, and how that
analysis changed from prior analyses.     (viii)   The “other considerations
relating to pursuing the possibility of a sale of GTECH” discussed by the Board
on August 8, 2005.     (ix)   The factors Citigroup used to determine which
potential bidders “had a credible interest” in acquiring GTECH, who would then
be contacted at the Board’s request to negotiate

4



--------------------------------------------------------------------------------



 



      confidentiality agreements, and the number of parties Citigroup advised
the Board not to negotiate with.     (x)   The explanations given, if any, as to
why no recipient of the process letter distributed by Citigroup, other than
Party A, submitted a proposal with respect to the acquisition of GTECH.     (xi)
  The reason(s) why the Board directed Citigroup to advise Party A that an
agreement could be reached at a per share price of $35 a mere six days after
Party A was asked to increase its offer to $36 per share.     (xii)   The
comments by the Consortium to the draft merger agreement that were not accepted
by Cravath Swaine & Moore LLP (“Cravath”).     (xiii)   The “outstanding issues”
that were present as of October 24, 2005 between the Consortium and GTECH.    
(xiv)   The “outstanding issues” that were present as of December 12, 2005
between the Consortium and GTECH.     (xv)   The “various conditions” proposed
by Lottomatica on December 13, 2005.     (xvi)   The “outstanding issues” that
were present between January 7, 2006 and January 9, 2006 between the Consortium
and GTECH.     (xvii)   The specific negotiations that took place between GTECH
and Lottomatica over the amount of the termination fee payable by GTECH in the
merger agreement.

     The Claire Partners’ complaint also requests disclosure of, inter alia, the
following information:

  (i)   The basis for Mr. Turner and Mr. Patel’s view, at the board meetings in
the first week of August 2005, that “$35 would be consistent with management’s
valuation of GTECH.”     (ii)   The long-term impact of the “significant
acquisition of a gaming solutions company” that Mr. Turner and Mr. Patel
discussed at the August 2, 2005 board meeting.

5



--------------------------------------------------------------------------------



 



  (iii)   The basis for the board’s determination at the August 8, 2005 and
August 11, 2005 board meeting that “it was [not] necessarily in the best
interest of GTECH’s stockholders to sell the company.”     (iv)   The basis of
the board’s decision to inform the Consortium that it would be willing to engage
in negotiations for a sale of the Company at $36 per share.     (v)   Efforts by
the board to get a price higher than $35 per share from Lottomatica.     (vi)  
Effect of the updated business plan presented at the December 12, 2005 board
meeting on (a) the efforts to sell the Company and (b) the proposed price per
share of $35.     (vii)   The criteria used by Citigroup to identify the
potential strategic parties and financial sponsors who might be interested in
acquiring GTECH.     (viii)   With regard to Citigroup’s Discounted Cash Flow
Analysis, (a) the methodology utilized by Citigroup to arrive at multiples
ranging from 7.0x to 8.5x in order to calculate GTECH’s terminal value at the
end of fiscal year 2011; (b) the methodology used by Citigroup to arrive at
weighted average costs of capital ranging from 7% to 8% and (c) whether
Citigroup received any other updates on estimates from management after
November 21, 2005, including whether Citigroup received any information in
connection with the updated business plan that management presented to the
Company’s board of directors on December 12, 2005, and if yes, whether Citigroup
conducted any additional analysis based on that information.     (ix)   The
amount of fees that Citigroup has received from Lottomatica, including any of
its subsidiaries or affiliates, for services rendered in the past two years.    
(x)   The amount of fees that Citigroup anticipates receiving from Lottomatica,
including any of its subsidiaries or affiliates, for its anticipated future.    
(xi)   With regard to Houlihan Lokey’s Market Multiple Approach analysis (a) the
criteria used by Houlihan Lokey to select the companies it analyzed for this
analysis. and (b) whether Houlihan Lokey conducted any analysis based on

6



--------------------------------------------------------------------------------



 



      the trading prices of GTECH’s common stock after September 12, 2005.    
(xii)   With regard to Houlihan Lokey’s Discounted Cash Flow analysis, the
methodology used by Houlihan Lokey to arrive at a discount rate of 8.5% to 9.5%
and a range of terminal value multiples of 7.5x to 8.5x.     (xiii)   With
regard to Houlihan Lokey’s Merger and Acquisition Transaction Approach analysis
(i) the criteria used by Houlihan Lokey to select the transactions it analyzed
for this analysis.     (xiv)   The amount of fees that Houlihan Lokey has
received from Lottomatica, including any of its subsidiaries or affiliates, for
services rendered in the past two year.     (xv)   The amount of fees that
Houlihan Lokey anticipates receiving from Lottomatica, including any of its
subsidiaries or affiliates, for its anticipated future.

     The Parties engaged in lengthy discussions pertaining to the production of
documents by the GTECH Defendants.
     The Parties executed a temporary confidentiality letter, and later
negotiated and agreed upon a formal confidentiality agreement governing document
disclosure and production pursuant to which the GTECH Defendants agreed to
produce documents pertaining to the Merger and the Merger Agreement (the
“Confidentiality Agreement”).
     Shortly thereafter, the GTECH Defendants produced approximately 12,205
pages of documents to Plaintiffs’ Counsel.
     Following the receipt of the documents by counsel for Plaintiffs, the
Parties engaged in negotiations pursuant to which the GTECH Defendants agreed to
make supplemental disclosures to GTECH shareholders, as described in more detail
in Section III(A) below.

7



--------------------------------------------------------------------------------



 



     On April 26, 2006, all Parties to the Claire Partners and Sellite actions
(except Lottomatica, which has not been served) jointly moved to consolidate the
actions for all purposes. That motion was granted on May 19, 2006.
     On May 19, 2006 and May 23, 2006 respectively, Plaintiffs took the
depositions of Stavros Tsibiridis, a Managing Director of Citigroup Global
Markets, Inc., and Robert M. Dewey, Jr., GTECH’s Chairman of the Board, to
confirm the fairness of the proposed Settlement to the class.
     The Parties recognize the tremendous time and expense that would be
incurred by further litigation in this matter and the uncertainties inherent in
any such litigation.
     The Parties have concluded that their interests would be best served by a
settlement of the litigation herein.
     The GTECH Defendants have denied, and continue to deny, that Defendants
have committed any wrongdoing.
III. THE PROPOSED SETTLEMENT
A. Terms of the Proposed Settlement
     As consideration for the settlement, the GTECH Defendants disclosed the
following information (the “Supplemental Disclosures”), which was sought in the
February 27, 2006 letter by counsel for Plaintiff Sellite and/or in Plaintiff
Claire Partners’ complaint, in the definitive proxy statement which GTECH filed
with the SEC and circulated to GTECH’s shareholders in connection with seeking
shareholders’ vote on the Merger Agreement on or about May 8, 2006 (the
“Definitive Proxy Statement”):

  (i)   The basis for Mr. Turner and Mr. Patel’s view, at the board meetings in
the first week of August 2005, that “$35 would be consistent with management’s
valuation of GTECH.”

8



--------------------------------------------------------------------------------



 



  (ii)   The long-term impact of the “significant acquisition of a gaming
solutions company” that Mr. Turner and Mr. Patel discussed at the August 2, 2005
board meeting.     (iii)   The basis for the board’s determination at the
August 8, 2005 and August 11, 2005 board meeting that “it was [not] necessarily
in the best interest of GTECH’s stockholders to sell the company.”     (iv)  
The basis of the board’s decision to inform the Consortium that it would be
willing to engage in negotiations for a sale of the Company at $36 per share.  
  (v)   Efforts by the board to get a price higher than $35 per share from
Lottomatica.     (vi)   Effect of the updated business plan presented at the
December 12, 2005 board meeting on (a) the efforts to sell the Company and
(b) the proposed price per share of $35.     (vii)   The criteria used by
Citigroup to identify the potential strategic parties and financial sponsors who
might be interested in acquiring GTECH.     (viii)   With regard to Citigroup’s
Discounted Cash Flow Analysis, (a) the methodology utilized by Citigroup to
arrive at multiples ranging from 7.0x to 8.5x in order to calculate GTECH’s
terminal value at the end of fiscal year 2011; (b) the methodology used by
Citigroup to arrive at weighted average costs of capital ranging from 7% to 8%
and (c) whether Citigroup received any other updates on estimates from
management after November 21, 2005, including whether Citigroup received any
information in connection with the updated business plan that management
presented to the Company’s board of directors on December 12, 2005, and if yes,
whether Citigroup conducted any additional analysis based on that information.  
  (ix)   The amount of fees that Citigroup has received from Lottomatica,
including any of its subsidiaries or affiliates, for services rendered in the
past two years.     (x)   The amount of fees that Citigroup anticipates
receiving from Lottomatica, including any of its subsidiaries or affiliates, for
its anticipated future.

9



--------------------------------------------------------------------------------



 



  (xi)   With regard to Houlihan Lokey’s Market Multiple Approach analysis
(a) the criteria used by Houlihan Lokey to select the companies it analyzed for
this analysis and (b) whether Houlihan Lokey conducted any analysis based on the
trading prices of GTECH’s common stock after September 12, 2005.     (xii)  
With regard to Houlihan Lokey’s Merger and Acquisition Transaction Approach
analysis (i) the criteria used by Houlihan Lokey to select the transactions it
analyzed for this analysis.     (xiii)   With regard to Houlihan Lokey’s
Discounted Cash Flow Analysis, the bases for Houlihan Lokey’s arrival at the
discount rate.     (xiv)   The amount of fees that Houlihan Lokey has received
from Lottomatica, including any of its subsidiaries or affiliates, for services
rendered in the past two years.     (xv)   The amount of fees that Houlihan
Lokey anticipates receiving from Lottomatica, including any of its subsidiaries
or affiliates, for its anticipated future.     (xvi)   Whether the GTECH Board
of Directors (the “Board”) interviewed any financial advisors other than
Citigroup prior to retaining Citigroup, and whether and to what extent the Board
considered Citigroup’s conflicts of interest in light of its recent services to
Lottomatica S.p.A.     (xvii)   The price Messrs. Turner and Patel deemed to be
“acceptable” during discussions with the Board following Party A’s initial
communication.     (xviii)   The “business risks associated with ongoing
operations and industry trends” Messrs. Turner and Patel discussed with the
Board following Party A’s initial communication.     (xix)   The value
management had placed on GTECH as of August 2, 2005, when Messrs. Turner and
Patel advised the Board “that a $35 per share price would be consistent with
management’s valuation of GTECH,” and how that valuation compared to Citigroup’s
at the same time.     (xx)   The specifics of Citigroup’s “updated financial
analysis of GTECH” as presented to the Board on August 8, 2005, and how that
analysis changed from prior analyses.

10



--------------------------------------------------------------------------------



 



  (xxi)   The “other considerations relating to pursuing the possibility of a
sale of GTECH” discussed by the Board on August 8, 2005.     (xxii)   The
factors Citigroup used to determine which potential bidders “had a credible
interest” in acquiring GTECH, who would then be contacted at the Board’s request
to negotiate confidentiality agreements, and the number of parties Citigroup
advised the Board not to negotiate with.     (xxiii)   The explanations given,
if any, as to why no recipient of the process letter distributed by Citigroup,
other than Party A, submitted a proposal with respect to the acquisition of
GTECH.     (xiv)   The reason(s) why the Board directed Citigroup to advise
Party A that an agreement could be reached at a per share price of $35 a mere
six days after Party A was asked to increase its offer to $36 per share.    
(xxv)   The comments by the Consortium to the draft merger agreement that were
not accepted by Cravath Swaine & Moore LLP (“Cravath”).     (xxvi)   The
“outstanding issues” that were present as of October 24, 2005 between the
Consortium and GTECH.     (xxvii)   The “outstanding issues” that were present
as of December 12, 2005 between the Consortium and GTECH.     (xxviii)   The
“various conditions” proposed by Lottomatica on December 13, 2005.     (xxix)  
The “outstanding issues” that were present between January 7, 2006 and
January 9, 2006 between the Consortium and GTECH.     (xxx)   The specific
negotiations that took place between GTECH and Lottomatica over the amount of
the termination fee payable by GTECH in the merger agreement.

     The GTECH Defendants specifically acknowledge that the pendency and
prosecution of the Action, the efforts of the Plaintiffs and Plaintiffs’
counsel, and the GTECH Defendants’ desire to settle the Action, were the sole
cause of the GTECH

11



--------------------------------------------------------------------------------



 



Defendants’ agreement to make the additional disclosures detailed in the
paragraph above.

IV.   FINAL ORDER AND JUDGMENT: RELEASE AND DISMISSAL OF CLAIMS

     If, after the Settlement Hearing provided for herein, the Court approves
the Settlement, the parties shall jointly ask the Court to enter a Final Order
and Judgment, which will, among other things:
     (a) certify, for purposes of effectuating the Settlement only, the Action
as a class action pursuant to Rhode Island Superior Court Rules 23(a)(1)-(4) and
23(b)(1) and (2), certify and define the Class, and confirm the appointment of
plaintiffs Ralph Sellite and Claire Partners as representatives of the Class and
the appointment of plaintiffs’ counsel as counsel for the Class;
     (b) approve the Settlement set forth in the Stipulation and find that said
Settlement is, in all respects, fair, reasonable and adequate to each of the
Settling Parties;
     (c) authorize and direct performance of the Settlement in accordance with
its terms and conditions and reserve jurisdiction to supervise the consummation
of the Settlement;
     (d) dismissing the Action with prejudice and without costs to any party
(except as otherwise set forth in the Stipulation);
     (e) releasing the following claims (the “Released Claims”) with respect to
the Released Parties, except as may exist with respect to claims belonging to
the Defendants against their insurers: all claims and rights, whether known or
unknown, against the Defendants and their corresponding Released Parties,
belonging to Plaintiffs and any or all members of the putative class and their
present or past heirs, executors, estates,

12



--------------------------------------------------------------------------------



 



administrators, predecessors, successors, assigns, parents, subsidiaries,
associates, affiliates, employers, employees, agents, consultants, insurers,
directors, managing directors, officers, partners, principals, members,
attorneys, accountants, financial and other advisors, investment bankers,
underwriters, lenders, and any other representatives of any of these persons and
entities (including, without limitation, any claims, whether direct, derivative,
representative or in any other capacity, arising under federal, state, local,
statutory or common law or any other law, rule or regulation, including the law
of any jurisdiction outside of the United States) that relate in any way to any
violation of state, federal or any foreign country’s securities laws, any
misstatement or omission, any breach of duty, any negligence or fraud (or any
other alleged wrongdoing or misconduct) and relating in any way to the Merger;
or any other claims relating to the Merger, the fiduciary and other duties owed
by Defendants to shareholders of GTECH in connection therewith, Defendants’
disclosure obligations under federal, state or any other law in connection with
the Merger, and any other claim (other than claims for appraisal) related in any
way to any of the foregoing. Shareholder claims for appraisal of their shares
pursuant to Section 262 of the Delaware General Corporation Law, and claims to
enforce the Settlement are excluded from this release;
     (f) forever bar and enjoin all members of the Settlement Class from
prosecuting the Released Claims (including the Unknown Claims) against the
Parties;
     (g) reserve jurisdiction over all matters relating to the administration
and effectuation of the Settlement.

13



--------------------------------------------------------------------------------



 



V. ATTORNEYS’ FEES AND EXPENSES
     Additionally, the GTECH Defendants have acknowledged that plaintiffs’
counsel have a claim for attorneys’ fees and reimbursement of expenses in the
Action based upon the benefits that the Settlement has provided and will provide
to GTECH’s public stockholders. Rather than causing the Class members to pay
these fees, the GTECH Defendants have agreed to cause to be paid to plaintiffs’
counsel the sum of $700,000.00 in attorney’s fees and expenses in settlement of
this claim. These monies will not be paid out of monies that would otherwise
have gone to GTECH’s public shareholders.
VI. NOTICE TO BROKERS AND OTHER NOMINEES
     The Court has ordered that record holders of common shares of GTECH stock
included in the Class send the Notice to all beneficial owners of such stock
within ten (10) days after receipt of the Notice or send a list of the names and
addresses of such beneficial owners to the Notice Administrators within ten
(10) days of receipt of the Notice. The Notice Administrators are:
William P. Fiske
Senior Managing Director
Georgeson Shareholder Communications Inc.
17 State Street – 10th Floor
New York, NY 10004
Stephen R. Jones
Assistant Vice President & Relationship Manager
The Bank of New York
Stock Transfer Administration
101 Barclay Street, 11 East
New York, NY 10286
VII. SETTLEMENT HEARING

14



--------------------------------------------------------------------------------



 



     The Settlement Hearing will be held on___, 2006 at ___ ___.m. before the
Honorable O. Rogeriee Thompson, to determine whether the proposed Settlement of
the Action on the terms and conditions provided for in the Stipulation is fair,
reasonable and adequate; and should be approved by the Court. The Settlement
Hearing may be adjourned by the Court without further notice.
     Any Class member may appear at the Settlement Hearing in person or by
counsel and be heard in support of, or in opposition to, the fairness,
reasonableness and adequacy of the Settlement. However, no Class member shall be
heard in opposition to the Settlement and no paper or brief submitted by any
such person or entity shall be received or considered by the Court unless
fourteen (14) calendar days before the Settlement Hearing, that person or entity
shall file with the Clerk of this Court a written notice of his, her or its
intention to appear, proof that he, she or it is a Class member, a written
statement of the position that he, she or it will assert, the reasons for his,
her or its position, and all papers that he, she or it intends to present to the
Court in support of his, her or its position. In addition, such person or entity
must also file with the Clerk of this Court a proof of service of such notice
and papers upon the following: Jonathan Stein, Lerach Coughlin Stoia Geller
Rudman & Robbins, LLP, 197 S. Federal Highway, Suite 200, Boca Raton, Florida
33432 and Michael A. Paskin, Cravath, Swaine & Moore, LLP, 825 Eighth Avenue,
New York, New York 10019.
     Any person or entity who fails to object in the manner provided above shall
be deemed to have waived any objection in the Action.
VIII. EXAMINATION OF PAPERS

15



--------------------------------------------------------------------------------



 



     This notice contains only a summary of the terms of the proposed
Settlement. For a more detailed statement of the matters involved in these
proceedings, you may refer to the Stipulation and the other papers on file with
the Court in the Action.
IF YOU HAVE ANY QUESTIONS, PLEASE MAKE ALL INQUIRIES TO:
Jonathan Stein, Esq.
Lerach Coughlin Stoia Geller Rudman & Robbins, LLP
197 S. Federal Highway, Suite 200
Boca Raton, Florida 33432
(561) 750-3000 or (800) 449-4900
PLEASE DO NOT CALL OR WRITE THE COURT DIRECTLY.
Dated: ___, 2006.
DISTRIBUTED BY ORDER OF KENT COUNTY SUPERIOR COURT, WARWICK, RHODE ISLAND

16



--------------------------------------------------------------------------------



 



STATE OF RHODE ISLAND
KENT COUNTY   SUPERIOR COURT 

         
 
 x      
IN RE: GTECH HOLDINGS CORPORATION
 :   KC 06-202  
SHAREHOLDERS LITIGATION
 :      
 
 x      

EXHIBIT C
[PROPOSED] FINAL JUDGMENT AND ORDER OF
DISMISSAL WITH PREJUDICE
     This matter came before the Court for hearing pursuant to the Order of this
Court, dated ___, 2006, on the application of the Settling Parties for approval
of the settlement set forth in the Stipulation of Settlement dated as of June 2,
2006 (the “Stipulation”). Due and adequate notice having been given to the
Settlement Class as required in said Order, and the Court having considered all
papers filed and proceedings had herein and otherwise being fully informed in
the premises and good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that:
     1. This Final Order and Judgment incorporates by reference the definitions
in the Stipulation, and all terms used herein shall have the same meanings as
set forth in the Stipulation.
     2. This Court has jurisdiction over the subject matter of the Action and
over all parties to the Action, including all members of the Settlement Class.
     3. Pursuant to Rhode Island Superior Court Rules of Civil Procedure
23(a)(1)-(4) and 23(b)(1) and (2) , the Court hereby certifies, for purposes of
effectuating this settlement only, a settlement class of all persons or entities
who owned GTECH common stock on January 10, 2006, and all of their successors in
interest and transferees, immediate and remote, through and including the
closing of the Merger and

 



--------------------------------------------------------------------------------



 



Merger Agreement, but not Defendants and persons or entities related to or
affiliated with Defendants (the “Settlement Class”).
     4. With respect to the Settlement Class, this Court finds and concludes
that: (a) the class is so numerous that joinder of all members is impracticable;
(b) there are questions of fact or law common to the class, which common
questions predominate over any questions affecting only individual members;
(c) Plaintiffs will fairly and adequately protect the interest of the class; and
(d) a class action is an appropriate method for the fair and efficient
adjudication of the controversy.
     5. This Court hereby approves the settlement set forth in the Stipulation
and finds that said settlement is, in all respects, fair, reasonable and
adequate to each of the Parties, and the Parties are hereby directed to perform
its terms.
     6. This Court hereby dismisses the Action with prejudice and without costs
to any party (except as otherwise provided below).
     7. All Settlement Class Members are hereby forever barred and enjoined from
prosecuting the Released Claims (including the Unknown Claims) against the
Released Parties.
     8. The following claims (the “Released Claims”) with respect to the
Released Parties, except as may exist with respect to claims belonging to the
Defendants against their insurers are hereby released: all claims and rights,
whether known or unknown, against the Defendants and their corresponding
Released Parties, belonging to Plaintiffs and any or all members of the putative
class and their present or past heirs, executors, estates, administrators,
predecessors, successors, assigns, parents, subsidiaries, associates,
affiliates, employers, employees, agents, consultants, insurers, directors,
managing

2



--------------------------------------------------------------------------------



 



directors, officers, partners, principals, members, attorneys, accountants,
financial and other advisors, investment bankers, underwriters, lenders, and any
other representatives of any of these persons and entities (including, without
limitation, any claims, whether direct, derivative, representative or in any
other capacity, arising under federal, state, local, statutory or common law or
any other law, rule or regulation, including the law of any jurisdiction outside
of the United States) that relate in any way to any violation of state, federal
or any foreign country’s securities laws, any misstatement or omission, any
breach of duty, any negligence or fraud (or any other alleged wrongdoing or
misconduct) and relating in any way to the Merger; or any other claims relating
to the Merger, the fiduciary and other duties owed by Defendants to shareholders
of GTECH in connection therewith, Defendants’ disclosure obligations under
federal, state or any other law in connection with the Merger, and any other
claim (other than claims for appraisal) related in any way to any of the
foregoing. Shareholder claims for appraisal of their shares pursuant to Section
262 of the Delaware General Corporation Law, and claims to enforce the
Settlement are excluded from this release.
     9. Upon the Effective Date, Defendants will release all claims that they
may have against the Plaintiffs or Plaintiffs’ Counsel relating to their filing
and prosecution of the Action.
     10. Upon the Effective Date, Defendants, Plaintiffs, all Members of the
Settlement Class, and all other persons and entities whose claims are being
released, shall be deemed to have, and shall have, expressly waived and
relinquished, to the fullest extent permitted by law, the provisions, rights and
benefits of § 1542 of the California Civil Code, which provides as follows:

3



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS, WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
     11. Upon the Effective Date of the Settlement, Defendants, Plaintiffs, all
members of the putative class, and all other persons and entities whose claims
are being released, also shall be deemed to have, and shall have, waived any and
all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, or the law of any
jurisdiction outside of the United States, which is similar, comparable or
equivalent to § 1542 of the California Civil Code. Plaintiffs, on behalf of the
putative class, acknowledged that members of the putative class may discover
facts in addition to or different from those that they now know or believe to be
true with respect to the subject matter of this release, but that it is their
intention, on behalf of the putative class, fully, finally and forever to settle
and release the Released Claims, including Unknown Claims, as that term is
defined in the Stipulation.
     12. The Notice given to the Settlement Class was the best notice
practicable under the circumstances, including the individual notice to all
members of the Settlement Class who could be identified through reasonable
effort. Said notice provided the best notice practicable under the circumstances
of these proceedings and of the matters set forth therein, including the
proposed settlement set forth in the Stipulation, to all persons entitled to
such notice, and said notice fully satisfied the requirements of Rhode Island
Superior Court Rule of Civil Procedure 23(d) and due

4



--------------------------------------------------------------------------------



 



process, and is the best notice practicable under the circumstances and shall
constitute due and sufficient notice to all persons entitled thereto.
     13. Neither the Stipulation nor the settlement contained therein, nor any
negotiations, discussions and proceedings in connection with the Stipulation,
shall constitute any evidence, or any admission by any of the parties, that any
acts of wrongdoing have been committed and shall be deemed to create any
inference that there is any liability on the part of any of the parties. The
Stipulation and all negotiations, discussions and proceedings in connection with
this Stipulation, shall not be offered or received in evidence or used for any
other purpose in this or any other proceeding in any court, administrative
agency, arbitration forum, or other tribunal other than as may be necessary to
enforce the terms of the Stipulation.
     14. Without affecting the finality of this Final Order and Judgment in any
way, this Court hereby retains continuing jurisdiction over (a) implementation
of this settlement; and (b) the Parties hereto for the purpose of construing,
enforcing and administering the Stipulation.

              IT IS SO ORDERED.        
 
           
Dated:
           
 
           
 
          Superior Court Judge

5